JUSTICE WRIGHT, specially concurring: I specially concur because I believe that the trial court was without any authority to reverse its ruling more than 30 days after the entry of the March 14, 2008, order dismissing the case without prejudice. I would have reversed the trial court’s June 2, 2008, ruling on this basis alone. The State refiled the charges, as authorized by the court’s March 14, 2008, order. Thereafter, defendant filed a second motion to dismiss based on the same violation of Supreme Court Rule 504. However, this time the court dismissed the State’s case with prejudice on June 2, 2008. The basis for the trial court’s change of heart was an earlier “mischoice of words.” I believe the trial court was without authority to revisit, reopen, or even correct its own ruling regarding the State’s compliance with Supreme Court Rule 504 (166 Ill. 2d R. 504), an issue previously adjudicated. See People v. Williams, 138 Ill. 2d 377, 390 (1990). I specially concur for the purpose of making it clear that I cannot condone the court’s decision to substantially modify its order, more than 30 days after the “mischoice of words,” without at the very least, an agreement by the parties allowing the court to correct its previous order. That said, I find the majority’s analysis is thorough and well written. Thus, without reservation, I agree with the majority’s decision that the dismissal of the State’s complaint without prejudice was the appropriate ruling based on a violation of Supreme Court Rule 504 (166 Ill. 2d R. 504) as contained in this record and, accordingly, the State is not barred from further prosecuting defendant. However, unlike the majority, I do not believe that this outcome fails to strictly apply the supreme court rules when considered in light of the cases decided by our supreme court interpreting their own Supreme Court Rule 504. For these reasons, I specially concur.